Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Preliminary amendment filed 03/20/2021.
Claims 2-12, 13-16, 18-21  are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EUROPEAN PATENT OFFICE (EPO) 14153512.0, filed on 01/31/2014.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3-12, 13, 14-17,  18, 19-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20130155962 in view of 20150319745, and further in view of 20110170527.
Regarding to claim 1, 20130155962 teaches a transmitter configured to transmit signals to one or more other communications devices to perform device-to-device communications [see Figure 2 and Paragraphs 0067 -0069 & 0080] ; 
a receiver configured to receive signals from the one or more other communications devices [see Figure 2 and Paragraphs 0067 -0069 & 0080], and a controller for controlling the transmitter and the receiver to transmit or to receive the signals via to transmit or to receive data represented by the signals [see Figure 2 and Paragraphs 0067 -0069 & 0080];
a time / frequency domain providing a scheduling region comprising a first plurality of  sections (Pre-defined D2D resources) (a subframe of 1 ms in LTE context) of communications resources, and 
a second plurality of sections of shared communications resources (scheduling assignments for UL and DL. The information carried on a PDCCH is referred to as downlink control information (DCI). Depending on the purpose of the control message, different formats of DCI may be defined which may also have different sizes (for example, DCI format 1 may be used for the assignment of a DL shared channel resource )
wherein each of the first  plurality of  sections of the scheduling region correspond to one of the second plurality of sections of the communications resources, so that transmitting in one or more of the first plurality of the sections of the scheduling region reserves one or more corresponding sections of the second plurality of sections for transmitting the data  (Example A may be implemented in LTE based systems, for example, by using the uplink resource allocation type 0 where the resource block groups are indicated which are allocated to the scheduled UE or D2D device, where an resource block group is a set of consecutive resource block groups).
However, 20130155962 does not explicitly teach the transmitter and the receiver to transmit or to receive the data via the wireless access interface.
	20150319745, from the same or similar fields of endeavor, teaches the transmitter and the receiver to transmit or to receive the data via the wireless access interface ( the transmitter and the receiver to transmit or to receive the data via the wireless access interface) [Referring to FIG. 8, and Paragraphs 0094-0105];
a scheduling region [Referering to Figure 8 and Paragraphs 0094-0105] comprising a plurality of sections of communications resources, and a plurality of sections of communications resources, wherein each of the plurality of sections of the scheduling region correspond to one of the plurality of sections of the communications resources, so that transmitting in one or more of the plurality of the sections of the scheduling region reserves one or more corresponding sections of the communications resources for transmitting the signals representing the data. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20130155962  in view of 20150319745  because 20150319745  suggests that according to an embodiment of the present invention, scheduling for device-to-device (D2D) communication in a wireless communication system may be performed more efficiently.
	However, 20130155962 and 20150319745 do not explicitly teach a plurality of sections of shared communication resources.
	20110170527, from the same or similar fields of endeavor, teaches a plurality of sections of shared communication resources (shared communication resources) [see Figure 43].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20130155962 and 20150319745) and further in view of 20110170527 because 20110170527 suggests that the object of the present invention is therefore to provide means for performing over-the-air synchronization in a base station device using the frequency-division duplex system.

Regarding to claim 3 , 20130155962 further teaches wherein the control circuitry is configured to control the transmitter to transmit a message in one section of the first plurality of sections of the scheduling region, and transmit the signals representing the data in one or more corresponding section of the second plurality of sections of the shared communications resources which corresponds to the one section of the scheduling region in which the message was transmitted  [see Figure 2 and Paragraphs 0067 -0069 & 0080].

Regarding to claim 4, 20130155962  further teaches wherein the control circuitry is configured in combination with the receiver to monitor signals transmitted within the first plurality of sections of the scheduling region, and after detection of one or more messages transmitted in any section of the first plurality of sections of the scheduling region, detect signals transmitted in one or more corresponding sections of the second plurality of sections of the shared communications resources which correspond to the sections of the scheduling region in which the messages were received  [see Figure 2 and Paragraphs 0067 -0069 & 0080].


Regarding to claim 5, 20130155962 further teaches  wherein the scheduling region is provided periodically in time divided units, occurrences of the scheduling region in the time divided units separated by one or more time divided units providing the second plurality of sections of the shared communications resources, and a period of the scheduling regions being determined by the one or more time divided units of the shared communications resources between the time divided units of the scheduling regions  [see Figure 2 and Paragraphs 0067 -0069 & 0080].

Regarding to claim 6, 20130155962 further teaches wherein the messages include an indication of more than one of the sections of the shared communications resources in which the signals representing the data are to be transmitted, at least one of the more than one sections of the shared communications resources corresponding to the section of the scheduling region in which the message was transmitted [see Figure 2 and Paragraphs 0067 -0069 & 0080].

Regarding to claim 7, 20130155962 further teaches wherein the messages include parameters N and M, which represent N resource blocks in time and M resource blocks in frequency of the blocks of the shared communications resources [see Figure 2 and Paragraphs 0067 -0069 & 0080].
Regarding to claim 8, 20130155962 further teaches wherein the messages include an identifier of the communications device, which transmitted the scheduling assignment message [see Figure 2 and Paragraphs 0067 -0069 & 0080].

Regarding to claim 9, 20130155962 further teaches wherein the one or more communications devices form a group, and the messages include an identifier of the group of the one or more communications devices which transmitted the message [see Figure 2 and Paragraphs 0067 -0069 & 0080].

Regarding to claim 10, 20130155962 further teaches wherein the messages include information identifying the type of information which will be sent in the shared resources [see Figure 2 and Paragraphs 0067 -0069 & 0080].

Regarding to claim 11, 20130155962 further teaches wherein the one or more sections of the second plurality of sections of the shared communications resources which are reserved for the transmission of signals representing the data by transmitting the message in the corresponding section of the scheduling region are separated from the scheduling region in which the message was transmitted by at least one time unit  [see Figure 2 and Paragraphs 0067 -0069 & 0080].

Regarding to the claim 12, 20130155962 further teaches wherein a first section of the first plurality of sections directly corresponds to a second section of the second plurality of sections, and no other section of the plurality of first sections corresponds to the second section [see Figure 2 and Paragraphs 0067 -0069 & 0080].


Regarding to claim 13, 20130155962 teaches a method of communicating data comprising:
a transmitter configured to transmit signals to one or more other communications devices to perform device-to-device communications [see Figure 2 and Paragraphs 0067 -0069 & 0080] ;
a receiver configured to receive signals from the one or more other communications devices [see Figure 2 and Paragraphs 0067 -0069 & 0080], and a controller for controlling the transmitter and the receiver to transmit or to receive the signals via to transmit or to receive data represented by the signals [see Figure 2 and Paragraphs 0067 -0069 & 0080];
a time / frequency domain providing a scheduling region comprising a first plurality of sections (Pre-defined D2D resources) (a subframe of 1 ms in LTE context) of communications resources, and a second plurality of sections of  communications resources (scheduling assignments for UL and DL. The information carried on a PDCCH is referred to as downlink control information (DCI). Depending on the purpose of the control message, different formats of DCI may be defined which may also have different sizes (for example, DCI format 1 may be used for the assignment of a DL shared channel resource)
 wherein each of the first  plurality of  sections of the scheduling region correspond to one of the second plurality of sections of the communications resources, so that transmitting in one or more of the first plurality of the sections of the scheduling region reserves one or more corresponding sections of the second plurality of sections for transmitting the data (Example A may be implemented in LTE based systems, for example, by using the uplink resource allocation type 0 where the resource block groups are indicated which are allocated to the scheduled UE or D2D device, where an resource block group is a set of consecutive resource block groups).
However, 20130155962 does not explicitly teach the transmitter and the receiver to transmit or to receive the data via the wireless access interface.
However, 20130155962 does not explicitly teach the transmitter and the receiver to transmit or to receive the data via the wireless access interface.
	20150319745, from the same or similar fields of endeavor, teaches the transmitter and the receiver to transmit or to receive the data via the wireless access interface ( the transmitter and the receiver to transmit or to receive the data via the wireless access interface) [Referring to FIG. 8, and Paragraphs 0094-0105];
a scheduling region [Referering to Figure 8 and Paragraphs 0094-0105] comprising a plurality of sections of communications resources, and a plurality of sections of communications resources, wherein each of the plurality of sections of the scheduling region correspond to one of the plurality of sections of the communications resources, so that transmitting in one or more of the plurality of the sections of the scheduling region reserves one or more corresponding sections of the communications resources for transmitting the signals representing the data. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20130155962  in view of 20150319745  because 20150319745  suggests that according to an embodiment of the present invention, scheduling for device-to-device (D2D) communication in a wireless communication system may be performed more efficiently.
	However, 20130155962 and 20150319745 do not explicitly teach a plurality of sections of shared communication resources.
20110170527, from the same or similar fields of endeavor, teaches a plurality of sections of shared communication resources (shared communication resources) [see Figure 43].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20130155962 and 20150319745) and further in view of 20110170527 because 20110170527 suggests that the object of the present invention is therefore to provide means for performing over-the-air synchronization in a base station device using the frequency-division duplex system.

Regarding to claim 14, claim 14 is rejected the same limitations of claim 3  above.
Regarding to claim 15, claim 15 is rejected the same limitations of claim 4  above.
Regarding to claim 16, claim 16 is rejected the same limitations of claim 5 above.
Regarding to claim 17, claim 17 is rejected the same limitations of claim 6 above.

Regarding to claim 18, 20130155962 teaches circuitry for a communications device comprising:
a transmitter circuitry onfigured to transmit signals to one or more other communications devices to perform device-to-device communications [see Figure 2 and Paragraphs 0067 -0069 & 0080] ;
a receiver circuitry configured to receive signals from the one or more other communications devices [see Figure 2 and Paragraphs 0067 -0069 & 0080], and a controller circuitry for controlling the transmitter and the receiver to transmit or to receive the signals via to transmit or to receive data represented by the signals [see Figure 2 and Paragraphs 0067 -0069 & 0080];
a time / frequency domain providing a scheduling region comprising a first plurality of sections (Pre-defined D2D resources) (a subframe of 1 ms in LTE context) of communications resources, and a second plurality of sections of
communications resources (scheduling assignments for UL and DL. The information carried on a PDCCH is referred to as downlink control information (DCI). Depending on the purpose of the control message, different formats of DCI may be defined which may also have different sizes (for example, DCI format 1 may be used for the assignment of a DL shared channel resource ) 
wherein each of the first  plurality of  sections of the scheduling region correspond to one of the second plurality of sections of the communications resources, so that transmitting in one or more of the first plurality of the sections of the scheduling region reserves one or more corresponding sections of the second plurality of sections for transmitting the data (Example A may be implemented in LTE based systems, for example, by using the uplink resource allocation type 0 where the resource block groups are indicated which are allocated to the scheduled UE or D2D device, where an resource block group is a set of consecutive resource block groups).
However, 20130155962 does not explicitly teach the transmitter and the receiver to transmit or to receive the data via the wireless access interface.
However, 20130155962 does not explicitly teach the transmitter and the receiver to transmit or to receive the data via the wireless access interface.
	20150319745, from the same or similar fields of endeavor, teaches the transmitter and the receiver to transmit or to receive the data via the wireless access interface ( the transmitter and the receiver to transmit or to receive the data via the wireless access interface) [Referring to FIG. 8, and Paragraphs 0094-0105];
a scheduling region [Referering to Figure 8 and Paragraphs 0094-0105] comprising a plurality of sections of communications resources, and a plurality of sections of communications resources, wherein each of the plurality of sections of the scheduling region correspond to one of the plurality of sections of the communications resources, so that transmitting in one or more of the plurality of the sections of the scheduling region reserves one or more corresponding sections of the communications resources for transmitting the signals representing the data. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20130155962  in view of 20150319745  because 20150319745  suggests that according to an embodiment of the present invention, scheduling for device-to-device (D2D) communication in a wireless communication system may be performed more efficiently.
However, 20130155962 and 20150319745 do not explicitly teach a plurality of sections of shared communication resources.
20110170527, from the same or similar fields of endeavor, teaches a plurality of sections of shared communication resources (shared communication resources) [see Figure 43].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20130155962 and 20150319745) and further in view of 20110170527 because 20110170527 suggests that the object of the present invention is therefore to provide means for performing over-the-air synchronization in a base station device using the frequency-division duplex system.

Regarding to claim 19, claim 19 is rejected the same limitations of claim 3  above. Regarding to claim 20, claim 20 is rejected the same limitations of claim 4  above.
Regarding to claim 21, claim 21 is rejected the same limitations of claim 5  above.












Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10194453. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 1 of the application serial number 16/832,683
Claim 1 of the U.S. Patent No. 10194453
A communications device comprising
A communications device comprising:
a transmitter ;
a transmitter configured to transmit signals to one or more other communications devices via a wireless access interface to perform device-to-device communications,
a receiver ;
a receiver configured to receive signals from the one or more other communications devices via the wireless access interface, and
control circuitry configured to control the transmitter and the receiver to communicate signals representing data with one or more other communications devices via a wireless access interface,
and a controller configured to control the transmitter and the receiver to transmit or to receive the signals via the wireless access interface to transmit or to receive data represented by the signals, the wireless access interface including a scheduling region comprising a bitmap including a plurality of sections of communications resources arranged in a first grid,
wherein the wireless access interface includes a scheduling region comprising a first plurality of sections of communications resources, and a second plurality of sections of shared communications resources, the second plurality of sections, and each section of the first plurality of sections corresponds to one section of the second plurality of sections so that transmitting in one or more section of the first plurality of sections reserves one or more corresponding section of the second plurality of sections for transmitting the signals representing the data

wherein each section of the plurality of sections in the scheduling region correspond to one bit of the bitmap, and a plurality of sections of shared communications resources arranged in a second grid, each of the plurality of sections of shared communications resources corresponding to one of the bits of the bitmap in the scheduling region, wherein transmitting in one or more of the plurality of the sections of the scheduling region reserves one or more corresponding sections of the shared communications resources for transmitting the signals representing the data.


control circuitry configured to control the transmitter and the receiver to communicate signals representing data with one or more other communications devices via a wireless access interface, wherein the wireless access interface includes a scheduling region comprising a first plurality of sections of communications resources, and a second plurality of sections of shared communications resources, the second plurality of sections, and each section of the first plurality of sections corresponds to one section of the second plurality of sections so that transmitting in one or more section of the first plurality of sections reserves one or more corresponding section of the second plurality of sections for transmitting the signals representing the data


Claim 2  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10609718. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 1 of the application serial number 16/832,683
Claim 1 of the U.S. Patent No. 10609718
A communications device comprising
A communications device comprising:
a transmitter ;
a transmitter configured to transmit signals to one or more other communications devices via a wireless access interface to perform device-to-device (D2D) communications;
a receiver;
a receiver configured to receive signals from the one or more other communications devices via the wireless access interface;
control circuitry configured to control the transmitter and the receiver to communicate signals representing data with one or more other communications devices via a wireless access interface,
control circuitry for controlling the transmitter and the receiver to transmit or to receive the signals via the wireless access interface to transmit or to receive data represented by the signals, the wireless access interface providing a downlink reception channel for allocation to the communications device to receive the data, an uplink transmission channel for allocation to the communications device to transmit the data, a scheduling region comprising a plurality of sections of communications resources
wherein the wireless access interface includes a scheduling region comprising a first plurality of sections of communications resources, and a second plurality of sections of shared communications resources, the second plurality of sections, and each section of the first plurality of sections corresponds to one section of the second plurality of sections so that transmitting in one or more section of the first plurality of sections reserves one or more corresponding section of the second plurality of sections for transmitting the signals representing the data

a plurality of sections of shared communications resources, wherein each of the plurality of sections of the scheduling region correspond to one of the plurality of sections of the shared communications resources, so that transmitting in one or more of the plurality of the sections of the scheduling region reserves one or more corresponding sections of the shared communications resources for transmitting the signals representing the data,



Claim 2  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11076412. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 1 of the application serial number 16/832,683
Claim 1 of the U.S. Patent No. 11076412
A communications device comprising
A communications device comprising
a transmitter ;
a transmitter configured to transmit signals to one or more other communications devices via a wireless access interface to perform device-to-device communications,
a receiver;
a receiver configured to receive signals from the one or more other communications devices via the wireless access interface, and
control circuitry configured to control the transmitter and the receiver to communicate signals representing data with one or more other communications devices via a wireless access interface,
a controller for controlling the transmitter and the receiver to transmit or to receive the signals via the wireless access interface to transmit or to receive data represented by the signals, 
wherein the wireless access interface includes a scheduling region comprising a first plurality of sections of communications resources, and a second plurality of sections of shared communications resources, the second plurality of sections, and each section of the first plurality of sections corresponds to one section of the second plurality of sections so that transmitting in one or more section of the first plurality of sections reserves one or more corresponding section of the second plurality of sections for transmitting the signals representing the data

the wireless access interface providing a scheduling region comprising a plurality of predetermined sections of communications resources, and a plurality of predetermined sections of shared communications resources, wherein each of the plurality of predetermined sections of the scheduling region correspond to one of the plurality of sections of the shared communications resources, so that transmitting in one or more of the plurality of the sections of the scheduling region reserves one or more corresponding sections of the shared communications resources for transmitting the signals representing the data
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412